Exhibit 10.8

EXECUTION VERSION

Deutsche Bank

LOGO [g858793g65g02.jpg]

 

Deutsche Bank AG, London Branch

Winchester house

1 Great Winchester St,

London EC2N 2DB

Telephone: 44 20 7545 8000

c/o Deutsche Bank Securities Inc.

60 Wall Street

New York, NY 10005

Telephone: 212-250-2500

 

DATE:

   January 23, 2015

TO:

   SunEdison, Inc.    501 Pearl Drive    St. Peters, MO 63376

ATTENTION:

   Brian Wuebbels    EVP and Chief Financial Officer

TELEPHONE:

   (636) 474-5000

FACSIMILE:

   (636) 474-5158

FROM:

   Deutsche Bank AG, London Branch

SUBJECT:

   Additional Capped Call Transaction

REFERENCE NUMBER(S):

   617279

The purpose of this agreement (this “Confirmation”) is to confirm the terms and
conditions of the transaction entered into between Deutsche Bank AG, London
Branch (“Dealer”) and SunEdison, Inc. (“Counterparty”) on the Trade Date
specified below (the “Transaction”). This Confirmation constitutes a
“Confirmation” as referred to in the ISDA Master Agreement specified below. This
Confirmation constitutes the entire agreement and understanding of the parties
with respect to the subject matter and terms of the Transaction and supersedes
all prior or contemporaneous written and oral communications with respect
thereto.

DEUTSCHE BANK AG IS NOT REGISTERED AS A BROKER OR DEALER UNDER THE U.S.
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED. DEUTSCHE BANK SECURITIES INC.
(“AGENT”) HAS ACTED SOLELY AS AGENT IN CONNECTION WITH THE TRANSACTION AND HAS
NO OBLIGATION, BY WAY OF ISSUANCE, ENDORSEMENT, GUARANTEE OR OTHERWISE WITH
RESPECT TO THE PERFORMANCE

 

Chairman of the Supervisory Board: Dr. Paul Achleitner.

 

Management Board: Jürgen Fitschen (Co-Chairman), Anshu Jain (Co-Chairman),
Stefan Krause, Stephan Leithner, Stuart Lewis, Rainer Neske and Henry Ritchotte.

  Deutsche Bank AG is authorised under German Banking Law (competent authority:
BaFin—Federal Financial Supervising Authority) and regulated by the Financial
Services Authority for the conduct of UK business; a member of the London Stock
Exchange. Deutsche Bank AG is a joint stock corporation with limited liability
incorporated in the Federal Republic of Germany HRB No. 30 000 District Court of
Frankfurt am Main; Branch Registration in England and Wales BR000005; Registered
address: Winchester House, 1 Great Winchester Street, London EC2N 2DB. Deutsche
Bank Group online: http://www.deutsche-bank.com



--------------------------------------------------------------------------------

OF EITHER PARTY UNDER THE TRANSACTION. AS SUCH, ALL DELIVERY OF FUNDS, ASSETS,
NOTICES, DEMANDS AND COMMUNICATIONS OF ANY KIND RELATING TO THE TRANSACTION
BETWEEN DEUTSCHE BANK AG AND COUNTERPARTY SHALL BE TRANSMITTED EXCLUSIVELY
THROUGH AGENT. DEUTSCHE BANK AG, LONDON BRANCH IS NOT A MEMBER OF THE SECURITIES
INVESTOR PROTECTION CORPORATION (SIPC).

The definitions contained in the 2002 ISDA Equity Derivatives Definitions (the
“Equity Definitions”), as published by the International Swaps and Derivatives
Association, Inc., are incorporated into this Confirmation. In the event of any
inconsistency between the Equity Definitions and the terms of this Confirmation,
the terms of this Confirmation shall govern, and in the event of any
inconsistency between either the Equity Definitions or this Confirmation and the
Agreement (as defined below), the Equity Definitions or this Confirmation, as
the case may be, shall govern. For the avoidance of doubt, except to the extent
of an express conflict, the application of any provision of this Confirmation,
the Agreement or the Equity Definitions shall not be construed to exclude or
limit the application of any other provision of this Confirmation, the Agreement
or the Equity Definitions. For the purposes of the Equity Definitions, each
reference herein to a Capped Note Hedging Unit shall be deemed to be a reference
to a Call or an Option, as context requires.

This Confirmation evidences a complete and binding agreement between Dealer and
Counterparty as to the terms of the Transaction to which this Confirmation
relates. This Confirmation shall supplement, form a part of, and be subject to
an agreement (the “Agreement”) in the form of the ISDA 2002 Master Agreement as
if Dealer and Counterparty had executed an agreement in such form (without any
Schedule but with the elections set forth in this Confirmation and the election
that the “Cross-Default” provisions of Section 5(a)(vi) of the Agreement shall
apply to Dealer with a “Threshold Amount” of 3% of the stockholders’ equity of
Dealer’s ultimate parent company as of the Trade Date and to Counterparty with a
“Threshold Amount” of USD 50 million; provided that (A) the words “, or becoming
capable at such time of being declared,” shall be deleted from such
Section 5(a)(vi), (B) the term “Specified Indebtedness” shall have the meaning
specified in Section 14 of the Agreement, except that, with respect to Dealer,
such term shall not include obligations in respect of deposits received in the
ordinary course of a party’s banking business and (C) the following language
shall be added to the end of such Section 5(a)(vi): “Notwithstanding the
foregoing, a default under subsection (2) hereof shall not constitute an Event
of Default if (i) the default was caused solely by error or omission of an
administrative or operational nature; (ii) funds were available to enable the
party to make the payment when due; and (iii) the payment is made within two
Local Business Days of such party’s receipt of written notice of its failure to
pay.”). The Transaction shall be the only transaction under the Agreement.

The Transaction shall be considered a Share Option Transaction for purposes of
the Equity Definitions, and shall have the following terms:

General:

 

Trade Date:

January 23, 2015.

 

Effective Date:

The closing date for the issuance of the Convertible Notes constituting
“Optional Notes”.

 

Transaction Style:

Modified American, as described below under “Procedure for Exercise”.

 

Transaction Type:

Capped Note Hedging Units.

 

Seller:

Dealer.

 

Buyer:

Counterparty.

 

Shares:

The common stock, par value USD 0.01 per share, of Counterparty.

 

Convertible Notes:

2.375% Convertible Senior Notes of Counterparty due 2022, offered pursuant to an
Offering Memorandum to be dated as of January 21, 2015 and issued pursuant to
the indenture to be dated on or about January 27,

 

2



--------------------------------------------------------------------------------

 

2015, by and between Counterparty and Wilmington Trust, National Association, as
trustee (the “Indenture”), excluding any such notes beneficially owned by
Counterparty or its subsidiaries. References herein to the Indenture refer to
the draft of the Indenture most recently reviewed by the parties at the time of
execution of this Confirmation. If any relevant sections of the Indenture are
changed, added or renumbered upon execution of the Indenture, the parties will
amend this Confirmation in good faith to preserve the economic intent of the
parties. Subject to the foregoing, references herein to the Indenture shall be
to the Indenture as executed, without giving effect to any amendment, supplement
or modification thereto other than, subject to the provision set forth under
“Settlement Amount” below relating to Counterparty Determinations, a Merger
Supplemental Indenture (as defined below). If any amendment or supplement is
made to the Indenture following execution thereof (other than pursuant to a
Merger Supplemental Indenture) (x) the Calculation Agent shall determine the
relevant Settlement Amount and Settlement Date for any Capped Note Hedging Unit
exercised thereafter in accordance with this Confirmation by referring to the
relevant provisions of the Indenture without giving effect to such amendment or
supplement, and (y) such supplement or amendment shall be disregarded for all
other purposes hereunder. Terms in quotation marks that are not otherwise
defined in this Confirmation shall have the meanings set forth in the Indenture,
unless the context requires otherwise.

 

Number of Capped Note Hedging Units:

9,000, as reduced by any Capped Note Hedging Units exercised hereunder.

 

Capped Note Hedging Unit Entitlement:

USD 1,000 divided by the Strike Price.

 

Strike Price:

USD 25.2450

 

Cap Price:

USD 32.7250

 

Applicable Percentage:

15.0%

 

Premium:

USD 735,300.00

 

Premium Payment Date:

The Effective Date.

 

Exchange:

The New York Stock Exchange.

 

Related Exchanges:

All Exchanges.

 

Calculation Agent:

Dealer; provided that, notwithstanding anything to the contrary, all
determinations, adjustments and calculations performed by Dealer in its capacity
as Calculation Agent, as well as any determinations, adjustments or calculations
by Dealer in any other capacity, pursuant to this Confirmation, the Agreement
and the Equity Definitions shall be made in good faith and in a commercially
reasonable manner. In the event the Calculation Agent or Dealer makes any
calculation, adjustment or determination pursuant to this Confirmation, the
Agreement or the Equity

 

3



--------------------------------------------------------------------------------

 

Definitions, the Calculation Agent or Dealer shall, upon written request from
Counterparty, promptly provide an explanation in reasonable detail of the basis
for any such determination, adjustment or calculation (including any quotations,
market data or information from external sources used in making such
calculation, adjustment or determination, as the case may be, but without
disclosing Calculation Agent’s or Dealer’s proprietary models or other
information that is subject to contractual, legal or regulatory obligations to
not disclose such information); provided that following the occurrence of an
event described under Section 5(a)(vii) of the Agreement with respect to which
Dealer is the Defaulting Party, Counterparty shall have the right to designate a
nationally recognized third-party dealer in the over-the-counter corporate
equity derivatives to act, during the period commencing on the date such Event
of Default occurred and ending on the Early Termination Date with respect to
such Event of Default, as the Calculation Agent.

Procedure for Exercise:

 

Potential Exercise Dates:

Each Conversion Date.

 

Conversion Date:

Each “Conversion Date.”

 

Early Exercise Convertible Notes:

Convertible Notes surrendered for conversion on any date prior to the 30th
“Scheduled Trading Day” immediately preceding the “Maturity Date” (each as
defined in the Indenture) (or, if the Extended Conversion Period applies to all
Capped Note Hedging Units exercised on or after the 55th Scheduled Trading Day
immediately preceding the Maturity Date, such 55th Scheduled Trading Day
immediately preceding the Maturity Date) that are not “Early Exercise
Convertible Notes” under, and as defined in, the Base Capped Call Transaction
Confirmation. For purposes of determining whether any Convertible Notes will be
Early Exercise Convertible Notes hereunder or under the Base Capped Call
Transaction Confirmation, Convertible Notes that are converted prior to such
date shall be allocated first to the Base Capped Call Transaction Confirmation
until all Capped Note Hedging Units thereunder are exercised or terminated.

 

  For the avoidance of doubt, the provisions of the third paragraph under the
caption “Additional Termination Events” below will apply to the receipt by
Dealer from Counterparty, within the applicable time period set forth under
“Notice of Exercise” below, of any Notice of Exercise in respect of Capped Note
Hedging Units that relate to Early Exercise Convertible Notes.

 

Required Exercise on Conversion Dates:

On each Conversion Date, a number of Capped Note Hedging Units equal to (i) the
product of (A) the Applicable Percentage and (B) the number of Convertible Notes
in denominations of USD 1,000 principal amount submitted for conversion in
respect of such Conversion Date in accordance with the terms of the Indenture,
excluding Convertible Notes that are Early Exercise Convertible Notes (such
Convertible Notes, other than those excluded as set forth above, the “Relevant
Convertible

 

4



--------------------------------------------------------------------------------

 

Notes”) minus (ii) the number of Capped Note Hedging Units that are or are
deemed to be automatically exercised on such Conversion Date, or are “Early
Exercise Capped Note Hedging Units,” in either case, under the Base Capped Call
Transaction Confirmation dated January 21, 2015 between Dealer and Counterparty
(the “Base Capped Call Confirmation”), shall be exercised automatically, subject
to “Notice of Exercise” below; provided that in no event will the number of
Capped Note Hedging Units exercised or deemed exercised hereunder exceed the
Number of Capped Note Hedging Units; provided further that if Counterparty has
elected to designate a financial institution to deliver the consideration due
upon any conversion of a Convertible Note in exchange for such Convertible Note
(an “Exchange Election”) pursuant to Section 4.03(f) of the Indenture and such
financial institution accepts such Convertible Note (an “Excluded Convertible
Note”), then in no event shall a Conversion Date be deemed to occur hereunder
(and no Capped Note Hedging Unit shall be exercised or deemed to be exercised
hereunder) with respect to such conversion, unless, subject to Counterparty’s
obligation to deliver to Dealer a Notice of Exercise in accordance with “Notice
of Exercise” below, such financial institution informs Counterparty that it will
not honor such exchange and Counterparty shall be obligated, pursuant to the
Indenture, to deliver the amounts due upon conversion. For the avoidance of
doubt, except as set forth in the preceding sentence, Counterparty will not
provide Dealer with a Notice of Exercise with respect to any Excluded
Convertible Notes, and such Excluded Convertible Notes may subsequently trigger
the exercise of Capped Note Hedging Units hereunder if such Excluded Convertible
Notes are resubmitted for conversion in accordance with the terms of the
Indenture (and are not subject to a subsequent Exchange Election). For the
avoidance of doubt, if the second preceding sentence would result in the
exercise of a fraction of a Capped Note Hedging Unit on any day, the number of
Shares and/or amount of cash deliverable in respect of such portion of a Capped
Note Hedging Unit shall be equal to the product of such fraction and the
Settlement Amount applicable to a full Capped Note Hedging Unit exercised on
such day.

 

Expiration Date:

April 15, 2022

 

Multiple Exercise:

Applicable, as provided under “Required Exercise on Conversion Dates”.

 

Automatic Exercise:

As provided under “Required Exercise on Conversion Dates”.

 

Notice of Exercise:

Notwithstanding anything to the contrary herein or in the Equity Definitions, in
order to exercise any Capped Note Hedging Units, Counterparty must (x) notify
Dealer in writing (which, for the avoidance of doubt, may be by e-mail) and (y)
confirm receipt by telephone to Dealer at 212-250-2717 (or such other telephone
number as provided by Dealer to Counterparty), in each case, prior to 12:00 PM,
New York City time, on the day that is one “Scheduled Trading Day” prior to the
first day of the “Conversion Period” relating to the Convertible Notes converted
on the Conversion Date relating to the relevant Exercise Date (or, if there is
no “Conversion Period” relating to such Convertible Notes, prior to

 

5



--------------------------------------------------------------------------------

 

12:00 PM, New York City time, on the second “Scheduled Trading Day” immediately
following the relevant Conversion Date for such Convertible Notes) (the “Notice
Deadline”) of:

 

            (i) the number of Capped Note Hedging Units being exercised on such
Exercise Date (including whether such Capped Note Hedging Units relate to
Convertible Notes as to which additional Shares would be added to the
“Conversion Rate” (as defined in the Indenture) pursuant to Section 4.06 of the
Indenture), and

 

            (ii) the scheduled commencement date of the “Conversion Period”, if
applicable, and the scheduled settlement date under the Indenture for the
Convertible Notes converted on the Conversion Date corresponding to such
Exercise Date, and

 

            (iii) the “Settlement Method” elected or deemed elected with the
applicable “Specified Dollar Amount” in the case of “Combination
Settlement”; provided that if Counterparty fails to timely provide the notice
described in this clause (iii) or does not, in such notice, make the
representation set forth under “No Material Non-Public Information” as of the
date Counterparty delivers such notice, the “Settlement Method” shall be deemed
to be “Combination Settlement” and the “Specified Dollar Amount” shall be deemed
to be USD 1,000 for purposes of calculating the Settlement Amount (as defined
below) and, in the case of any such actual or deemed election, Counterparty
agrees that it will settle the relevant Convertible Notes using the
corresponding “Settlement Method” (as defined in the Indenture) and, in the case
of “Combination Settlement,” the same “Specified Dollar Amount” (as defined in
the Indenture).

 

            Notwithstanding the foregoing, in respect of Convertible Notes with
a Conversion Date during the period beginning on, and including the 30th
“Scheduled Trading Day” immediately preceding the “Maturity Date” (or, if the
Extended Conversion Period applies to all Capped Note Hedging Units exercised on
or after the 55th Scheduled Trading Day immediately preceding the Maturity Date,
such 55th Scheduled Trading Day immediately preceding the Maturity Date) and
ending at the close of business on the second “Scheduled Trading Day”
immediately preceding the “Maturity Date”:

 

            (x) the Notice Deadline in respect of the information set forth in
clause (i) above shall be 12:00 PM, New York City time, on the “Scheduled
Trading Day” immediately preceding the “Maturity Date,”

 

            (y) the Notice of Exercise need not include the information set
forth in clause (ii) above, and

 

            (z) the Notice Deadline in respect of the information set forth in
clause (iii) above shall be 5:00 PM, New York City time, on January 15, 2022.

 

6



--------------------------------------------------------------------------------

 

  For the avoidance of doubt, if Counterparty fails to give a Notice of Exercise
when due in respect of any exercise of Capped Note Hedging Units hereunder as
set forth above, Dealer’s obligation to make any payment or delivery in respect
of such exercise shall be permanently extinguished, and late notice shall not
cure such failure; provided that a Notice of Exercise (and the related exercise
of Capped Note Hedging Units) shall be effective if given after the Notice
Deadline but prior to 5:00 PM New York City time on the fifth Exchange Business
Day following the Notice Deadline, in which event the Calculation Agent shall
have the right to adjust the applicable Settlement Amount as appropriate to
reflect the additional costs (including, but not limited to, hedging mismatches
and market losses) and reasonable expenses incurred by Dealer in connection with
its hedging activities (including the unwinding of any hedge position) as a
result of Dealer not having received such notice on or prior to the Notice
Deadline.

 

  For the avoidance of doubt, the provisions of the third paragraph under the
caption “Additional Termination Events” below will apply to the receipt by
Dealer from Counterparty, within the applicable time period set forth under this
“Notice of Exercise” section, of any Notice of Exercise in respect of Capped
Note Hedging Units that relate to Early Exercise Convertible Notes.

Settlement Terms:

 

Settlement:

In lieu of the obligations set forth in Sections 8.1 and 9.1 of the Equity
Definitions, and subject to “Notice of Exercise” above, in respect of any
validly exercised Capped Note Hedging Unit, Dealer shall deliver to
Counterparty, on the related Settlement Date, the Settlement Amount.

 

  For the avoidance of doubt, to the extent Dealer is obligated to deliver
Shares hereunder, the provisions of Sections 9.8, 9.9 and 9.11 of the Equity
Definitions shall be applicable to any such delivery of Shares, except that all
references in such provisions to “Physical Settlement” and “Physically-settled”
shall be read as references to “Share Settlement” and “Share Settled”; and
provided that the Representation and Agreement contained in Section 9.11 of the
Equity Definitions shall be modified by excluding any representations therein
relating to restrictions, obligations, limitations or requirements under
applicable securities laws. “Share Settlement” means settlement of a Capped Note
Hedging Unit pursuant to clause (a) or (b) under “Settlement Amount” below, and
“Share Settled” has a meaning correlative thereto.

 

Settlement Amount:

The aggregate of the number of Shares and/or amount of cash in USD for each
Convertible Note in principal amount of USD 1,000 converted on such Conversion
Date determined as follows:

 

 

(a) if (x) “Combination Settlement” is applicable and the applicable “Specified
Dollar Amount” is less than USD 1,000 or (y) “Stock Settlement” is applicable, a
number of shares equal to the sum, for each of the 50 consecutive Trading Days
(as defined in the Equity Definitions,

 

7



--------------------------------------------------------------------------------

 

as modified herein) commencing on the earlier of the third “Scheduled Trading
Day” immediately following such Conversion Date and the 52nd “Scheduled Trading
Day” prior to the “Maturity Date” (such period, the “Extended Conversion
Period”), of (A) the excess, if any, of (X) 2.0% of the product of the
“Conversion Rate” on such Trading Day and the lesser of (i) the “Daily VWAP”
(determined by the Calculation Agent in accordance with the Indenture) on such
Trading Day and (ii) the Cap Price over (Y) USD 20.00, divided by (B) such
“Daily VWAP”;

 

  (b) if “Combination Settlement” is applicable and the applicable “Specified
Dollar Amount” is greater than or equal to USD 1,000,

 

            (1) a number of shares equal to the sum, for each “Trading Day”
during the related “Conversion Period,” of the greater of (x) the “Daily Net
Share Settlement Number” on such “Trading Day”, where the “Daily Conversion
Value” (as referred to in the definition of “Daily Net Share Settlement Number”)
is calculated by substituting the reference to “the Daily VWAP on such Trading
Day” in clause (i) with the words “the lesser of the Daily VWAP on such Trading
Day and the Cap Price”; and (y) zero, and

 

            (2) an amount of cash equal to the sum, for each “Trading Day”
during the related “Conversion Period”, of the excess, if any, of (i) the lesser
of the “Daily Conversion Value” on such “Trading Day,” where the “Daily
Conversion Value” is calculated by substituting the reference to “the Daily VWAP
on such Trading Day” in clause (i) with the words “the lesser of the Daily VWAP
on such Trading Day and the Cap Price”, and the “Daily Measurement Value” on
such “Trading Day,” over (ii) USD 40.00; or

 

  (c) if “Cash Settlement” is applicable, an amount of cash equal to the sum,
for each “Trading Day” during the related “Conversion Period”, of the excess, if
any, of (i) the “Daily Conversion Value” on such “Trading Day,” where the “Daily
Conversion Value” is calculated by substituting the reference to “the Daily VWAP
on such Trading Day” in clause (i) with the words “the lesser of the Daily VWAP
on such Trading Day and the Cap Price”, over (ii) USD 40.00;

 

  Following the occurrence of any Merger Event in which the holders of Shares
receive only cash, the Settlement Amount in respect of any Capped Note Hedging
Unit exercised thereafter shall consist of an amount of cash equal to the
excess, if any, of (i) the product of the “Conversion Rate” (determined without
giving effect to any Fundamental Change Adjustment or any Discretionary
Adjustment as defined below) and the lesser of (x) the amount of cash received
by a holder of one Share in such Merger Event and (y) the Cap Price over
(ii) USD 1,000, in lieu of any Settlement Amount determined above, which
Settlement Amount shall be payable on the tenth “Business Day” following the
applicable Exercise Date.

The number of Shares included in the Settlement Amount shall not take

 

8



--------------------------------------------------------------------------------

 

into consideration any rounding pursuant to Section 4.03(b) of the Indenture.
Instead Dealer will deliver cash in lieu of any fractional Shares based on
(i) the “Daily VWAP” on the last “Trading Day” of the applicable “Conversion
Period” or the last Trading Day of the applicable Extended Conversion Period, as
the case may be, and (ii) the aggregate number of Capped Note Hedging Units
exercised on any Exercise Date.

 

  In addition, and notwithstanding anything to the contrary herein:

 

            (i) the Settlement Amount shall be determined by the Calculation
Agent excluding any increase to the “Conversion Rate” pursuant to Section 4.06
of the Indenture (a “Fundamental Change Adjustment”) or any voluntary adjustment
to the “Conversion Rate” pursuant to Section 4.05(b) of the Indenture (a
“Discretionary Adjustment”); and

 

            (ii) if Counterparty or its board of directors is permitted or
required to exercise discretion under the terms of the Indenture with respect to
any determination, calculation or adjustment (including, without limitation, any
adjustment under Section 4.05(a) or 4.04(f) of the Indenture, any adjustment to
the terms of the Convertible Notes following a Merger Event pursuant to Section
4.07(a) of the Indenture or any determination of the fair market value of
distributed property, the volume weighted average price of Shares or the value
of a “Unit of Reference Property”) (any such determination, calculation or
adjustment, a “Counterparty Determination”), Counterparty shall consult with
Dealer with respect thereto and, if Dealer disagrees in good faith with such
determination, calculation or adjustment, notwithstanding anything herein to the
contrary, Dealer shall make such determination, calculation or adjustment for
purposes of the Transaction.

 

  Notwithstanding anything to the contrary in clause (a) immediately above (and
without limiting amounts payable or deliverable pursuant to clauses (b) and (c)
immediately above), in no event shall the sum of (x) the product of the number
of Shares delivered in respect of a Capped Note Hedging Unit and the Applicable
Limit Price on the Settlement Date for such Capped Note Hedging Unit and (y) the
amount of cash paid in respect of any Capped Note Hedging Unit (including any
cash in lieu of any fractional Share), exceed the Applicable Limit for such
Capped Note Hedging Unit.

 

  Section 6.3(a) of the Equity Definitions is hereby amended by deleting the
remainder of clause (ii) thereof following the words “at any time.”

 

Applicable Limit:

For any exercised Capped Note Hedging Unit, an amount in USD equal to the
product of the Applicable Percentage and the excess of (i) the sum of (A) the
amount of cash, if any, paid to the holder of USD 1,000 principal amount of
Convertible Notes converted on the related Conversion Date and (B) the product
of (x) the number of Shares, if any, delivered to the holder of USD 1,000
principal amount of Convertible Notes converted on the related Conversion Date
and (y) the Applicable Limit Price on the applicable Settlement Date over (ii)
USD 1,000.

 

9



--------------------------------------------------------------------------------

Applicable Limit Price:

On any day, the opening price as displayed under the heading “Op” on Bloomberg
page “SUNE <equity>” (or any successor thereto).

 

Notice of Delivery Obligation:

No later than the “Scheduled Trading Day” immediately following the last day of
the relevant “Conversion Period” (or, if there is no “Conversion Period”
relating to the relevant Convertible Notes, no later than the “Scheduled Trading
Day” immediately following the Conversion Date for the relevant Convertible
Notes) Counterparty shall give Dealer notice of the final number of Shares
and/or the amount of cash that Counterparty is required to deliver to holders of
the relevant Convertible Notes (the “Convertible Obligation”) (it being
understood that (i) Counterparty may provide a single such notice of the
aggregate Convertible Obligation for all Convertible Notes converted on or after
the 30th “Scheduled Trading Day” immediately preceding the “Maturity Date” (or,
if the Extended Conversion Period applies to all Capped Note Hedging Units
exercised on or after the 55th Scheduled Trading Day immediately preceding the
Maturity Date, such 55th Scheduled Trading Day immediately preceding the
Maturity Date) and (ii) for the avoidance of doubt, the requirement of
Counterparty to deliver such notice shall not limit Counterparty’s obligations
with respect to Notice of Exercise, as set forth above, in any way); provided
that such notice is delivered by the Company within five (5) Scheduled Trading
Days from the later of (i) the date specified in the preceding sentence, and
(ii) the date Dealer requests Counterparty to deliver to Dealer the relevant
Convertible Obligation.

 

  For the avoidance of doubt, Counterparty’s failure to deliver such notice in
accordance with the preceding sentence shall not affect Dealer’s obligation to
make a payment or delivery in respect of such exercise.

 

Settlement Date:

In respect of an Exercise Date, (i) the settlement date for the Shares or cash
to be delivered under the Convertible Notes converted on the corresponding
Conversion Date under the terms of the Indenture or (ii) if clause (a) under
“Settlement Amount” above applies to such Exercise Date, the date that falls one
Settlement Cycle following the end of the applicable Extended Conversion Period.

 

Settlement Currency:

USD.

 

Restricted Certificated Shares:

Notwithstanding anything to the contrary in the Equity Definitions, Dealer may,
in whole or in part, deliver Shares in certificated form representing the Share
portion of the Settlement Amount to Counterparty in lieu of delivery through the
Clearance System. With respect to such certificated Shares, the Representation
and Agreement contained in Section 9.11 of the Equity Definitions shall be
modified by deleting the remainder of the provision after the word “encumbrance”
in the fourth line thereof.

Share Adjustments:

 

Potential Adjustment Events:

Notwithstanding Section 11.2(e) of the Equity Definitions, except for purposes
of “Adjustment to Cap Price” below, a “Potential Adjustment Event” means any
occurrence of any event or condition, as set forth in

 

10



--------------------------------------------------------------------------------

 

Sections 4.04(a), (b), (c), (d), (e), (f) or 4.05(a) of the Indenture, that
would result in an adjustment under the Indenture to the “Conversion Rate” or
any other term of the Convertible Notes; provided that in no event shall there
be any adjustment hereunder as a result of a Fundamental Change Adjustment or a
Discretionary Adjustment.

 

  For the avoidance of doubt, Dealer shall not have any delivery obligation
hereunder in respect of any “Distributed Property” delivered by Counterparty
pursuant to the fourth sentence of the second paragraph of Section 4.04(c) of
the Indenture or any payment obligation in respect of any cash paid by
Counterparty pursuant to the third paragraph of Section 4.04(d) of the Indenture
(collectively, the “Conversion Rate Adjustment Fallback Provisions”), and no
adjustment shall be made to the terms of the Transaction on account of any event
or condition described in the Conversion Rate Adjustment Fallback Provisions.

 

Method of Adjustment:

Calculation Agent Adjustment; provided, however, that the Equity Definitions
shall be amended (a) by replacing the words “diluting or concentrative” in
Section 11.2(e)(vii) with the words “material economic”, (b) by adding the words
“or the Transaction” after the words “theoretical value of the relevant Shares”
in Section 11.2(e)(vii) and (c) replacing the word “event” in Section
11.2(e)(vii) with the words “corporate action by the Issuer”. Therefore,
notwithstanding Section 11.2(c) of the Equity Definitions, upon any Potential
Adjustment Event (excluding, for the avoidance of doubt, any Fundamental Change
Adjustment or Discretionary Adjustment and without limitation of “Adjustment to
Cap Price” below), the Calculation Agent shall make a corresponding adjustment
to the adjustment under the Indenture to any one or more of the Strike Price,
Number of Capped Note Hedging Units, the Capped Note Hedging Unit Entitlement,
the composition of the Shares and any other variable relevant to the exercise,
settlement, payment or other terms of the Transaction (subject to the provisions
set forth under “Settlement Amount” above in respect of any Counterparty
Determination); provided that, in the case of any adjustment in respect of an
event or condition set forth in Section 4.04(f) or 4.05(a) of the Indenture, the
Calculation Agent may limit or alter any such adjustment referenced in this
sentence so that the fair value of the Transaction to Dealer is not reduced as a
result of such adjustment.

Extraordinary Events:

 

Merger Events:

Notwithstanding Section 12.1(b) of the Equity Definitions, except for purposes
of “Announcement Event” and “Adjustments to Cap Price” below, a “Merger Event”
means the occurrence of a “Merger Event” (as defined in the Indenture).

 

Notice of Merger Consideration:

In respect of any Merger Event, Counterparty shall notify the Calculation Agent
of (i) if applicable, the weighted average of the kind and amounts of
consideration to be received by the holders of Shares in any Merger Event who
affirmatively make such an election and (ii) the details of the adjustments made
under the Indenture in respect of such Merger Event, in

 

11



--------------------------------------------------------------------------------

 

each case, immediately upon determination thereof (and in any event prior to the
effective date of the Merger Event), and Counterparty shall deliver a copy of
the supplemental indenture effecting such adjustments (a “Merger Supplemental
Indenture”) as promptly as practicable following execution thereof.

 

Consequences of Merger Events:

Notwithstanding Section 12.2 of the Equity Definitions and without limitation of
“Adjustment to Cap Price” below, upon the occurrence of a Merger Event, the
Calculation Agent shall make the corresponding adjustment to the adjustment
under the Indenture in respect of any adjustment under the Indenture to any one
or more of the nature of the Shares, the Strike Price, the Number of Capped Note
Hedging Units, the Capped Note Hedging Unit Entitlement, the Settlement Date and
any other variable relevant to the exercise, settlement or payment or other
terms of the Transaction (subject to the provisions set forth under “Settlement
Amount” above in respect of any Counterparty Determination); provided that such
adjustment shall be made without regard to any Fundamental Change Adjustment or
any Discretionary Adjustment; and provided further that the Calculation Agent
may limit or alter any such adjustment referenced in this paragraph so that the
fair value of the Transaction to Dealer is not reduced as a result of such
adjustment; and provided further that if, with respect to a Merger Event,
(i) the consideration for the Shares includes (or, at the option of a holder of
Shares, may include) shares (or depositary receipts with respect to shares) of
an entity or person that is not a corporation organized under the laws of the
United States, any State thereof or the District of Columbia or
(ii) Counterparty following such Merger Event will not be a corporation
organized under the laws of the United States, any State thereof or the District
of Columbia or will not be the Issuer following such Merger Event, Cancellation
and Payment (Calculation Agent Determination) shall apply.

 

Nationalization, Insolvency and Delisting:

Cancellation and Payment (Calculation Agent Determination); provided that in
addition to the provisions of Section 12.6(a)(iii) of the Equity Definitions, it
shall also constitute a Delisting if the Exchange is located in the United
States and the Shares are not immediately re-listed, re-traded or re-quoted on
any of the New York Stock Exchange, The NASDAQ Global Select Market or The
NASDAQ Global Market (or their respective successors); if the Shares are
immediately re-listed, re-traded or re-quoted on any such exchange or quotation
system, such exchange or quotation system shall thereafter be deemed to be the
Exchange.

 

Announcement Event:

If an Announcement Event occurs, then on the earliest to occur of the date on
which the transaction described in such Announcement Event (as amended or
modified) is cancelled, withdrawn, discontinued or otherwise terminated, or
results in a Merger Date or a Tender Offer Date, as applicable, or the Exercise
Date, Early Termination Date or other date of cancellation or termination in
respect of the Transaction, or portion thereof (the “Announcement Event
Adjustment Date”), the Calculation Agent will determine the cumulative economic
effect of the Announcement Event on the theoretical value of the Transaction as
a

 

12



--------------------------------------------------------------------------------

 

whole (regardless of whether such Announcement Event results in a Merger Event
or Tender Offer, and taking into account such variables as the Calculation Agent
may commercially reasonably determine, including, without limitation, any actual
or expected change in volatility, dividends, correlation, stock loan rate or
liquidity relevant to the Shares or to the Transaction whether within a
commercially reasonable period of time prior to or after the Announcement Event
or for any commercially reasonable period of time such changes are in effect
including, without limitation, if applicable, the period from the Announcement
Event to the Announcement Event Adjustment Date), and if such economic effect is
material, the Calculation Agent will adjust the Cap Price to reflect such
economic effect (but, for the avoidance of doubt, taking into account, and
without duplication of, any adjustment made pursuant to the provisions opposite
the captions “Method of Adjustment” or “Consequences of Merger Events” above or
“Adjustments to Cap Price” below in respect of the event or condition giving
rise to such Announcement Event) effective immediately prior to the Announcement
Event Adjustment Date; provided that, for the avoidance of doubt, an occurrence
of an Announcement Event Adjustment Date with respect to cancellation,
withdrawal, discontinuation or other termination of the transaction described in
the Announcement Event (as amended or modified) shall not preclude an occurrence
of a later Announcement Event with respect to such transaction. “Announcement
Event” shall mean the occurrence of an Announcement Date in respect of a Merger
Event or Tender Offer (as such terms are defined in the Equity Definitions, as
amended herein), notwithstanding the fact that such Merger Date or Tender Offer
Date may not, or may not be anticipated to, occur on or prior to the Valuation
Date. The definition of “Announcement Date” in Section 12.1(l) of the Equity
Definitions shall be amended by (a) replacing the word “leads” in the third line
thereof and in the fifth line thereof with the words “could lead (as determined
by the Calculation Agent)” (b) deleting the word “firm” in the second and fourth
lines thereof and (c) inserting the words “, and any publicly announced change
or amendment to such an announcement (including the announcement of an
abandonment of such intention)” at the end of clauses (i) and (ii) thereof.

 

Adjustments to Cap Price:

Upon the occurrence of a Merger Date or Tender Offer Date, or the declaration by
Counterparty of the terms of any Potential Adjustment Event (as such terms are
defined in the Equity Definitions, as amended herein), the Calculation Agent
shall adjust the Cap Price as it determines appropriate, in its commercially
reasonable discretion, to account for the economic effect of the relevant Merger
Event, Tender Offer or Potential Adjustment Event (as such terms are defined in
the Equity Definitions, as amended herein) on the Transaction as a whole (but,
for the avoidance of doubt, taking into account, and without duplication of, any
adjustment made pursuant to the provisions opposite the captions “Method of
Adjustment”, “Consequences of Merger Events” or “Announcement Event” above in
respect of the event or condition giving rise to such Merger Date, Tender Offer
Date or Potential Adjustment Event); provided that in no event shall the Cap
Price be less than the Strike Price.

Additional Disruption Events:

 

Change in Law:

Applicable; provided that Section 12.9(a)(ii) of the Equity Definitions is
hereby amended (i) by inserting the parenthetical “(including, for the avoidance
of doubt and without limitation, adoption or promulgation of

 

13



--------------------------------------------------------------------------------

 

new regulations authorized or mandated by existing statute)” at the end of
clause (A) thereof, (ii) by the replacement of the word “Shares” with “Hedge
Positions” in clause (X) thereof; (iii) by adding the phrase “or announcement”
immediately after the phrase “due to the promulgation” in the third line thereof
and adding the phrase “formal or informal” before the word “interpretation” in
the same line and (iv) immediately following the word “Transaction” in clause
(X) thereof, adding the phrase “in the manner contemplated by the Hedging Party
on the Trade Date”.

 

Failure to Deliver:

Not Applicable

 

Insolvency Filing:

Applicable

 

Hedging Disruption:

Applicable; provided that:

 

  (i) Section 12.9(a)(v) of the Equity Definitions is hereby amended by
inserting the following two phrases at the end of such Section:

 

       “For the avoidance of doubt, the term “equity price risk” shall be deemed
to include, but shall not be limited to, stock price and volatility risk. And,
for the further avoidance of doubt, any such transactions or assets referred to
in phrases (A) or (B) above, and which constitute an integral element of Hedging
Party’s hedging activities with respect to any relevant Transaction, must be
available on commercially reasonable pricing terms.”; and

 

  (ii) Section 12.9(b)(iii) of the Equity Definitions is hereby amended by
inserting in the third line thereof, after the words “to terminate the
Transaction”, the words “if all of the Transaction is affected by such Hedging
Disruption or, if less than all of the Transaction is affected by such Hedging
Disruption, the portion of the Transaction so affected”.

 

Increased Cost of Hedging:

Not Applicable.

 

Hedging Party:

Dealer for all applicable Additional Disruption Events

 

Determining Party:

Dealer for all applicable Extraordinary Events

Acknowledgements:

 

Non-Reliance:

Applicable

Agreements and Acknowledgements

Regarding Hedging Activities:

Applicable

 

Additional Acknowledgements:

Applicable

Mutual Representations: Each of Dealer and Counterparty represents and warrants
to, and agrees with, the other party that:

 

  (i)

Tax Disclosure. Notwithstanding anything to the contrary herein, in the Equity
Definitions or in the

 

14



--------------------------------------------------------------------------------

  Agreement, and notwithstanding any express or implied claims of exclusivity or
proprietary rights, the parties (and each of their employees, representatives or
other agents) are authorized to disclose to any and all persons, beginning
immediately upon commencement of their discussions and without limitation of any
kind, the tax treatment and tax structure of the Transaction, and all materials
of any kind (including opinions or other tax analyses) that are provided by
either party to the other relating to such tax treatment and tax structure.

 

  (ii) Commodity Exchange Act. It is an “eligible contract participant” within
the meaning of the U.S. Commodity Exchange Act, as amended (the “CEA”). The
Transaction has been subject to individual negotiation by the parties. The
Transaction has not been executed or traded on a “trading facility” as defined
in the CEA.

 

  (iii) Securities Act. It is a “qualified institutional buyer” as defined in
Rule 144A under the U.S. Securities Act of 1933, as amended (the “Securities
Act”). Each of Dealer and Counterparty acknowledges that the offer and sale of
the Transaction to it is intended to be exempt from registration under the
Securities Act, by virtue of Section 4(2) thereof. Accordingly, Counterparty
represents and warrants to Dealer that (i) it has the financial ability to bear
the economic risk of its investment in the Transaction and is able to bear a
total loss of its investment and its investments in and liabilities in respect
of the Transaction, which it understands are not readily marketable, are not
disproportionate to its net worth, and it is able to bear any loss in connection
with the Transaction, including the loss of its entire investment in the
Transaction, (ii) it is an “accredited investor” as that term is defined in
Regulation D as promulgated under the Securities Act, (iii) it is entering into
the Transaction for its own account and without a view to the distribution or
resale thereof, (iv) the assignment, transfer or other disposition of the
Transaction has not been and will not be registered under the Securities Act and
is restricted under this Confirmation, the Securities Act and state securities
laws, and (v) its financial condition is such that it has no need for liquidity
with respect to its investment in the Transaction and no need to dispose of any
portion thereof to satisfy any existing or contemplated undertaking or
indebtedness and is capable of assessing the merits of and understanding (on its
own behalf or through independent professional advice), and understands and
accepts, the terms, conditions and risks of the Transaction.

Counterparty Representations: In addition to the representations and warranties
in the Agreement and those contained elsewhere herein, Counterparty represents,
warrants, acknowledges and covenants that:

 

  (i) Counterparty is not as of the Trade Date, and shall not be after giving
effect to the transactions contemplated hereby, “insolvent” (as such term is
defined in Section 101(32) of the U.S. Bankruptcy Code (Title 11 of the United
States Code) (the “Bankruptcy Code”)) and Counterparty would be able to purchase
24,598,930 Shares in compliance with the laws of the jurisdiction of
Counterparty’s incorporation or organization.

 

  (ii) Counterparty shall reasonably promptly provide written notice to Dealer
upon obtaining knowledge of an Event of Default; provided, however, that should
Counterparty be in possession of material non-public information regarding
Counterparty, Counterparty shall not communicate such information to Dealer in
connection with this Transaction until such information no longer constitutes
material non-public information. In addition, Counterparty shall reasonably
promptly provide written notice to Dealer of any adjustment that is made under
the Indenture on account of any Potential Adjustment Event.

 

  (iii) Counterparty’s financial condition is such that it has no need for
liquidity with respect to its investment in the Transaction and no need to
dispose of any portion thereof to satisfy any existing or contemplated
undertaking or indebtedness.

 

15



--------------------------------------------------------------------------------

  (iv) Counterparty’s investments in and liabilities in respect of the
Transaction, which it understands are not readily marketable, are not
disproportionate to its net worth, and Counterparty is able to bear any loss in
connection with the Transaction, including the loss of its entire investment in
the Transaction.

 

  (v) Counterparty understands, agrees and acknowledges that Dealer has no
obligation or intention to register the Transaction under the Securities Act,
any state securities law or other applicable federal securities law.

 

  (vi) Counterparty is not, and after giving effect to the transactions
contemplated hereby will not be, an “investment company” as such term is defined
in the Investment Company Act.

 

  (vii) Counterparty understands, agrees and acknowledges that no obligations of
Dealer to it hereunder shall be entitled to the benefit of deposit insurance and
that such obligations shall not be guaranteed by any affiliate of Dealer or any
governmental agency.

 

  (viii) (A) Counterparty is acting for its own account, and it has made its own
independent decisions to enter into the Transaction and as to whether the
Transaction is appropriate or proper for it based upon its own judgment and upon
advice from such advisers as it has deemed necessary, (B) Counterparty is not
relying on any communication (written or oral) of Dealer or any of its
affiliates as investment advice or as a recommendation to enter into the
Transaction (it being understood that information and explanations related to
the terms and conditions of the Transaction shall not be considered investment
advice or a recommendation to enter into the Transaction) and (C) no
communication (written or oral) received from Dealer or any of its affiliates
shall be deemed to be an assurance or guarantee as to the expected results of
the Transaction.

 

  (ix) Without limiting the generality of Section 13.1 of the Equity
Definitions, Counterparty acknowledges that Dealer is not making any
representations or warranties with respect to the treatment of the Transaction
under ASC Topic 260, Earnings Per Share, ASC Topic 815, Derivatives and Hedging,
ASC Topic 480, Distinguishing Liabilities from Equity and ASC Topic 815-40,
Derivatives and Hedging—Contracts in Entity’s Own Equity (or any successor issue
statements), or under any other accounting guidance.

 

  (x) Counterparty is not entering into the Transaction and will not make any
election hereunder or under the Convertible Notes for the purpose of
(i) creating actual or apparent trading activity in the Shares (or any security
convertible into or exchangeable for the Shares) or (ii) raising or depressing
or otherwise manipulating the price of the Shares (or any security convertible
into or exchangeable for the Shares), in either case in violation of the U.S.
Securities Exchange Act of 1934, as amended (the “Exchange Act”).

 

  (xi) Counterparty’s most recent Annual Report on Form 10-K, taken together
with all reports and other documents subsequently filed by it with the
Securities and Exchange Commission pursuant to the Exchange Act, when considered
as a whole (with the more recent such reports and documents deemed to amend
inconsistent statements contained in any earlier such reports and documents) do
not contain any untrue statement of a material fact or any omission of a
material fact required to be stated therein or necessary to make the statements
therein, in the light of the circumstances in which they were made, not
misleading.

 

  (xii) Any repurchase of the Shares by Counterparty in connection with the
Transaction shall when so required be, publicly disclosed in its periodic
filings under the Exchange Act and its financial statements and notes thereto.

 

  (xiii) To Counterparty’s knowledge, other than general provisions of the
Delaware General Corporation Law, no U.S. state or local law, rule, regulation
or regulatory order applicable to the Shares or the Issuer would give rise to
any reporting, consent, registration or other requirement (including without
limitation a requirement to obtain prior approval from any person or entity) as
a result of Dealer or its affiliates having the power to vote, owning or holding
(however defined) Shares.

 

16



--------------------------------------------------------------------------------

  (xiv) Counterparty shall deliver to Dealer on the Effective Date an opinion of
counsel, dated as of such date and reasonably acceptable to Dealer in form and
substance, with respect to the matters set forth in Section 3(a) of the
Agreement and clause (vi) above.

 

  (xv) Counterparty represents and warrants that it has received, read and
understands the OTC Options Risk Disclosure Statement and a copy of the most
recent disclosure pamphlet prepared by The Options Clearing Corporation entitled
“Characteristics and Risks of Standardized Options”.

 

  (xvi) Counterparty understands that notwithstanding any other relationship
between Counterparty and Dealer and its affiliates, in connection with this
Transaction and any other over-the-counter derivative transactions between
Counterparty and Dealer or its affiliates, Dealer or its affiliates is acting as
principal and is not a fiduciary or advisor in respect of any such transaction,
including any entry, exercise, amendment, unwind or termination thereof.

 

  (xvii) Counterparty (A) is capable of evaluating investment risks
independently, both in general and with regard to all transactions and
investment strategies involving a security or securities; (B) will exercise
independent judgment in evaluating the recommendations of any broker-dealer or
its associated persons, unless it has otherwise notified the broker-dealer in
writing; and (C) has total assets of at least $50 million.

 

  (xviii) Prior to the Trade Date, Counterparty shall deliver to Dealer a
resolution of Counterparty’s board of directors authorizing the Transaction and
such other certificate or certificates as Dealer shall reasonably request.

 

  (xix) Counterparty represents and warrants that the assets used in the
Transaction (i) are not assets of any “plan” (as such term is defined in
Section 4975 of the U.S. Internal Revenue Code of 1986, as amended (the “Code”))
subject to Section 4975 of the Code or any “employee benefit plan” (as such term
is defined in Section 3(3) of the U.S. Employee Retirement Income Security Act
of 1974, as amended (“ERISA”)) subject to Title I of ERISA, and (ii) do not
constitute “plan assets” within the meaning of Department of Labor Regulation
2510.3-101, 29 CFR Section 2510-3-101.

Miscellaneous:

Set-Off and Netting. Both parties waive any rights to set-off or net, including
in any bankruptcy proceedings of Counterparty, amounts due either party with
respect to any Transaction hereunder against amounts due to either party from
the other party under any other agreement between the parties.

Qualified Financial Contracts. It is the intention of the parties that, in
respect of Counterparty, (a) the Transaction shall constitute a “qualified
financial contract” within the meaning of 12 U.S.C. Section 1821(e)(8)(D)(i) and
(b) a Non-defaulting Party’s rights under Sections 5 and 6 of the Agreement
constitute rights of the kind referred to in 12 U.S.C. Section 1821(e)(8)(A).

Staggered Settlement. Dealer may, by notice to Counterparty on or prior to any
Settlement Date on which Dealer would be required to deliver Shares hereunder (a
“Nominal Settlement Date”), elect to deliver such Shares on two or more dates
(each, a “Staggered Settlement Date”) or at two or more times on the Nominal
Settlement Date as follows: (i) in such notice, Dealer will specify to
Counterparty the related Staggered Settlement Dates (each of which will be on or
prior to such Nominal Settlement Date, but not prior to the beginning of the
related “Conversion

 

17



--------------------------------------------------------------------------------

Period” or Extended Conversion Period, as the case may be) or delivery times and
how it will allocate the Shares it is required to deliver under “Settlement”
above among the Staggered Settlement Dates or delivery times; and (ii) the
aggregate number of Shares that Dealer will deliver to Counterparty hereunder on
all such Staggered Settlement Dates and delivery times will equal the number of
Shares that Dealer would otherwise be required to deliver on such Nominal
Settlement Date.

Additional Termination Events.

The occurrence of (i) an “Event of Default” with respect to Counterparty under
the terms of the Convertible Notes as set forth in Section 6.01 of the Indenture
that has resulted in the principal and the interest with respect to the
Convertible Notes becoming immediately due and payable or (ii) an Amendment
Event shall be an Additional Termination Event, in each case with the
Transaction as the sole Affected Transaction and Counterparty as the sole
Affected Party and Dealer as the party entitled to designate an Early
Termination Date pursuant to Section 6(b) of the Agreement. For the avoidance of
doubt, the relevant Early Termination Amount in respect of an Amendment Event
shall be calculated without giving effect to the relevant amendment.

Promptly following, but in no event later than the fifth Exchange Business Day
after, any repurchase and cancellation of Convertible Notes (whether pursuant to
Section 3.01 of the Indenture or otherwise), Counterparty shall notify Dealer in
writing of such repurchase and cancellation and the aggregate principal amount
of Convertible Notes so repurchased and cancelled (any such notice, a
“Repurchase Notice”). Notwithstanding anything to the contrary in this
Confirmation, the receipt by Dealer from Counterparty of any Repurchase Notice,
within the applicable time period set forth in the preceding sentence, shall
constitute an Additional Termination Event as provided in this clause (ii). Upon
receipt of any such Repurchase Notice, Dealer shall designate an Exchange
Business Day following receipt of such Repurchase Notice (which Exchange
Business Day shall be on or as promptly as reasonably practicable after the
related settlement date for the repurchase of such Convertible Notes) as an
Early Termination Date with respect to the portion of this Transaction
corresponding to a number of Capped Note Hedging Units (the “Repurchase Capped
Note Hedging Units”) equal to the lesser of (A) (x) the product of (1) the
Applicable Percentage and (2) the aggregate principal amount of such Convertible
Notes specified in such Repurchase Notice, divided by USD 1,000 minus (y) the
number of “Repurchase Capped Note Hedging Units” (as defined in the Base Capped
Call Confirmation), if any, that relate to such Convertible Notes and (B) the
Number of Capped Note Hedging Units as of the date Dealer designates such Early
Termination Date and, as of such date, the Number of Capped Note Hedging Units
shall be reduced by the number of Repurchase Capped Note Hedging Units. Any
payment hereunder with respect to such termination shall be calculated pursuant
to Section 6 of the Agreement as if (1) an Early Termination Date had been
designated in respect of a Transaction having terms identical to this
Transaction and a Number of Capped Note Hedging Units equal to the number of
Repurchase Capped Note Hedging Units, (2) Counterparty were the sole Affected
Party with respect to such Additional Termination Event and (3) the terminated
portion of the Transaction were the sole Affected Transaction. Counterparty
acknowledges its responsibilities under applicable securities laws, and in
particular Section 9 and Section 10(b) of the Exchange Act and the rules and
regulations thereunder, in respect of any action taken by Counterparty in
respect of a repurchase and cancellation of Convertible Notes, including,
without limitation, the delivery of a Repurchase Notice.

Notwithstanding anything to the contrary in this Confirmation, the receipt by
Dealer from Counterparty, within the applicable time period set forth under
“Notice of Exercise” above, of any Notice of Exercise in respect of Capped Note
Hedging Units that relate to Early Exercise Convertible Notes shall constitute
an Additional Termination Event as provided in this paragraph. Upon receipt of
any such Notice of Exercise, Dealer shall designate an Exchange Business Day
following such Additional Termination Event (which Exchange Business Day shall
be on or as reasonably practicable after the related settlement date for such
Early Exercise Convertible Notes) as an Early Termination Date with respect to
the portion of this Transaction corresponding to a number of Capped Note Hedging
Units (the “Early Exercise Capped Note Hedging Units”) equal to the lesser of
(A) (x) the product of (1) the Applicable Percentage and (2) the aggregate
principal amount of such Early Exercise Convertible Notes specified in such
Exercise Notice, divided by USD 1,000 minus (y) the number of “Early Exercise
Capped Note Hedging Units” (as defined in the Base Capped Call Confirmation), if
any, that relate to such Early Exercise Convertible Notes and (B) the Number of
Capped Note Hedging Units as of the date Dealer designates such Early
Termination Date and, as of such date, the Number of Capped Note Hedging Units
shall be reduced by the number of Early Exercise Capped Note Hedging Units. Any
payment hereunder with respect to such termination (the “Early

 

18



--------------------------------------------------------------------------------

Exercise Unwind Payment”) shall be calculated pursuant to Section 6 of the
Agreement as if (1) an Early Termination Date had been designated in respect of
a Transaction having terms identical to this Transaction and a Number of Capped
Note Hedging Units equal to the number of Early Exercise Capped Note Hedging
Units, (2) Counterparty were the sole Affected Party with respect to such
Additional Termination Event and (3) the terminated portion of the Transaction
were the sole Affected Transaction (and, for the avoidance of doubt, in
determining the amount payable pursuant to Section 6 of the Agreement, the
Calculation Agent shall not take into account any Fundamental Change
Adjustment); provided that the Early Exercise Unwind Payment in respect of such
early termination by Dealer to Counterparty shall not be greater than the excess
of (x) (I) the number of Early Exercise Capped Note Hedging Units multiplied
by (II) the “Conversion Rate” (after taking into account any applicable
Fundamental Change Adjustment) multiplied by (III) the Applicable Limit Price on
the applicable Settlement Date determined by the Calculation Agent in good faith
and in a commercially reasonable manner over (y) the product of USD 1,000 and
the number of such Early Exercise Capped Note Hedging Units, as determined by
the Calculation Agent in a commercially reasonable manner. Notwithstanding the
foregoing, but subject to the immediately preceding proviso, in the case where
Counterparty has elected (or is deemed to have elected) to satisfy its
conversion obligation in respect of the related Early Exercise Convertible Notes
entirely in Shares or in a combination of cash and Shares, then in lieu of
paying the Early Exercise Unwind Payment as set forth above, Dealer shall, on
the date such Early Exercise Unwind Payment would otherwise be due pursuant to
the terms of the Agreement and this Confirmation (or as promptly as reasonably
practicable thereafter, as determined by Dealer taking into account existing
liquidity conditions and Dealer’s hedging and hedge unwind activity or
settlement activity in connection with such payment and delivery), (A) in the
case where Counterparty has elected (or is deemed to have elected) to satisfy
its conversion obligation in respect of the related Early Exercise Convertible
Notes entirely in Shares or in a combination of cash and Shares with a Specified
Dollar Amount (as defined in the Indenture) equal to or less than USD 1,000,
deliver to Counterparty a number of Shares equal to the quotient of (x) the
amount of such Early Exercise Unwind Payment divided by (y) a price per Share
determined by the Calculation Agent in good faith and in a commercially
reasonable manner (which price per Share may, but is not required to, correspond
to the Daily VWAP over the Conversion Period (each as defined in the Indenture),
if applicable, with respect to the Early Exercise Convertible Notes) (the
“Market Price”) or (B) in the case where Counterparty has (or is deemed to have)
elected to satisfy its conversion obligation in respect of the related Early
Exercise Convertible Notes in a combination of cash and Shares with a Specified
Dollar Amount (as defined in the Indenture) greater than USD 1,000, (x) pay to
Counterparty an amount of cash equal to the lesser of (1) the amount of such
Early Exercise Unwind Payment and (2) the product of (I) the excess of such
Specified Dollar Amount (as defined in the Indenture) over USD 1,000 and (II)
the number of Early Exercise Capped Note Hedging Units and (y) if the amount of
such Early Exercise Unwind Payment exceeds the amount of cash calculated
pursuant to the immediately preceding clause (B)(x)(2), deliver to Counterparty
a number of Shares equal to the quotient of (x) the amount of such excess
divided by (y) the Market Price determined by the Calculation Agent.

“Amendment Event” means that Counterparty amends, modifies, supplements, waives
or obtains a waiver with respect to any term of the Indenture or the Convertible
Notes governing the principal amount, coupon, maturity, repurchase obligation of
Counterparty, any redemption right of Counterparty, any term relating to
conversion of the Convertible Notes (including, without limitation, changes to
the conversion rate, conversion settlement dates, conversion rate adjustment
provisions or conversion conditions), or any term that would require consent of
the holders of not less than 100% of the principal amount of the Convertible
Notes to amend, in each case without the consent of Dealer; provided that entry
into a Merger Supplemental Indenture shall not constitute an Amendment Event.

Disposition of Hedge Shares. Counterparty hereby agrees that if, in the good
faith reasonable judgment of Dealer, the Shares (the “Hedge Shares”) acquired by
Dealer or any of its affiliates (collectively for the purposes of this paragraph
only, “Dealer”) for the purpose of effecting a commercially reasonable hedge of
its obligations pursuant to the Transaction cannot be sold in the public market
by Dealer without registration under the Securities Act, Counterparty shall, at
its election: (i) in order to allow Dealer to sell the Hedge Shares in a
registered offering, make available to Dealer an effective registration
statement under the Securities Act to cover the resale of such Hedge Shares and
(A) enter into an agreement, in form and substance satisfactory to Dealer,
substantially in the form of an underwriting agreement for a registered offering
of its size and in Counterparty’s particular industry, (B) provide accountant’s
“comfort” letters in customary form for registered offerings of equity
securities, (C) provide disclosure opinions of nationally recognized outside
counsel to Counterparty reasonably acceptable to Dealer, (D) provide other
customary opinions, certificates and closing documents customary in form for
registered offerings of equity

 

19



--------------------------------------------------------------------------------

securities of its size and in Counterparty’s particular industry and (E) afford
Dealer a reasonable opportunity to conduct a “due diligence” investigation with
respect to Counterparty customary in scope for underwritten offerings of equity
securities; provided, however, that if Dealer, in its sole discretion, is not
satisfied with access to due diligence materials, the results of its due
diligence investigation, or the procedures and documentation for the registered
offering referred to above, then clause (ii) or clause (iii) of this paragraph
shall apply at the election of Counterparty; (ii) in order to allow Dealer to
sell the Hedge Shares in a private placement, enter into a private placement
agreement substantially similar to private placement purchase agreements
customary for private placements of equity securities of its size and in
Counterparty’s particular industry, in form and substance satisfactory to
Dealer, including customary representations, covenants, blue sky and other
governmental filings and/or registrations (with best efforts to obtain any
necessary consents), indemnities to Dealer, due diligence rights (for Dealer or
any designated buyer of the Hedge Shares from Dealer) and using best efforts to
obtain any necessary opinions and certificates and such other documentation as
is customary for private placements agreements for offerings of its size and in
Counterparty’s particular industry, all commercially reasonably acceptable to
Dealer (in which case, the Calculation Agent shall make any adjustments to the
terms of the Transaction that are necessary, in its commercially reasonable
determination, to compensate Dealer for any discount from the public market
price of the Shares incurred on the sale of Hedge Shares in a private
placement); or (iii) purchase the Hedge Shares from Dealer at the VWAP Price on
such Exchange Business Days, and in the amounts, as may be commercially
reasonably requested by Dealer. “VWAP Price” means, on any Exchange Business
Day, the per Share volume-weighted average price as displayed under the heading
“Bloomberg VWAP” on Bloomberg page “SUNE <equity> AQR” (or any successor
thereto) in respect of the period from 9:30 a.m. to 4:00 p.m. (New York City
time) on such Exchange Business Day (or if such volume-weighted average price is
unavailable, or is, in the Calculation Agent’s reasonable discretion, erroneous,
the market value of one Share on such Exchange Business Day, as determined by
the Calculation Agent using, if practicable, a volume-weighted method). This
paragraph shall survive the termination, expiration or early unwind of the
Transaction.

Status of Claims in Bankruptcy. Dealer acknowledges and agrees that this
Confirmation is not intended to convey to Dealer rights with respect to the
Transaction that are senior to the claims of common stockholders in any U.S.
bankruptcy proceedings of Counterparty; provided that nothing herein shall limit
or shall be deemed to limit Dealer’s right to pursue remedies in the event of a
breach by Counterparty of its obligations and agreements with respect to the
Transaction other than during Counterparty’s bankruptcy; provided, further, that
nothing herein shall limit or shall be deemed to limit Dealer’s rights in
respect of any transactions other than the Transaction.

No Collateral. Notwithstanding any provision of this Confirmation, the
Agreement, Equity Definitions, or any other agreement between the parties to the
contrary, the obligations of Counterparty under the Transaction are not secured
by any collateral.

Securities Contract; Swap Agreement. The parties hereto agree and acknowledge
that Dealer is a “financial institution,” “swap participant” and “financial
participant” within the meaning of Sections 101(22), 101(53C) and 101(22A) of
the Bankruptcy Code. The parties hereto further agree and acknowledge (A) that
this Confirmation is (i) a “securities contract,” as such term is defined in
Section 741(7) of the Bankruptcy Code, with respect to which each payment and
delivery hereunder or in connection herewith is a “termination value,” “payment
amount” or “other transfer obligation” within the meaning of Section 362 of the
Bankruptcy Code and a “settlement payment” or a “transfer” within the meaning of
Section 546 of the Bankruptcy Code, and (ii) a “swap agreement,” as such term is
defined in Section 101(53B) of the Bankruptcy Code, with respect to which each
payment and delivery hereunder or in connection herewith is a “termination
value,” a “payment amount” or “other transfer obligation” within the meaning of
Section 362 of the Bankruptcy Code and a “transfer” within the meaning of
Section 546 of the Bankruptcy Code, and (B) that Dealer is entitled to the
protections afforded by, among other sections, Section 362(b)(6), 362(b)(17),
362(b)(27), 362(o), 546(e), 546(g), 546(j), 548(d)(2), 555, 560 and 561 of the
Bankruptcy Code.

Repurchase Notices. Counterparty shall, on any day on which Counterparty effects
any repurchase of Shares, provide Dealer with a written notice of such
repurchase (a “Share Repurchase Notice”) on such day if, following such
repurchase, the Unit Equity Percentage as determined on such day is (a) equal to
or greater than 4.5% and (b) greater by 0.5% or more than the Unit Equity
Percentage included in the immediately preceding Share Repurchase Notice (or, in
the case of the first such Share Repurchase Notice, greater by 0.5% or more than
the Unit Equity Percentage as of the date hereof) and, if such repurchase, or
the intention to effect the same, would constitute

 

20



--------------------------------------------------------------------------------

material nonpublic information with respect to Counterparty or the Shares,
Counterparty shall make public disclosure thereof at or prior to delivery of
such Share Repurchase Notice. The “Unit Equity Percentage” as of any day is the
fraction, expressed as a percentage, (i) the numerator of which is the sum of
(A) the product of the number of Capped Note Hedging Units and the Capped Note
Hedging Unit Entitlement and (B) the number of Shares underlying any other call
option transaction between Dealer as seller and Counterparty as buyer, and
(ii) the denominator of which is the number of Shares outstanding on such day.
Counterparty agrees to indemnify and hold harmless Dealer and its affiliates and
their respective officers, directors, employees, advisors, agents and
controlling persons (each, a “Section 16 Indemnified Person”) from and against
any and all losses (including losses relating to Dealer’s hedging activities as
a consequence of becoming, or of the risk of becoming, a Section 16 “insider”,
including without limitation, any forbearance from hedging activities or
cessation of hedging activities and any losses in connection therewith with
respect to the Transaction), claims, damages, judgments, liabilities and
expenses (including reasonable attorney’s fees), joint or several, to which a
Section 16 Indemnified Person may become subject, as a result of Counterparty’s
failure to provide Dealer with a Share Repurchase Notice on the day and in the
manner specified in this paragraph, and to reimburse, within 30 days upon
written request, each of such Section 16 Indemnified Persons for any reasonable
legal or other expenses incurred in connection with investigating, preparing
for, providing testimony or other evidence in connection with or defending any
of the foregoing. If any suit, action, proceeding (including any governmental or
regulatory investigation), claim or demand shall be brought or asserted against
the Section 16 Indemnified Person, such Section 16 Indemnified Person shall
promptly notify Counterparty in writing, and Counterparty, upon request of the
Section 16 Indemnified Person, shall retain counsel reasonably satisfactory to
the Section 16 Indemnified Person to represent the Section 16 Indemnified Person
and any others Counterparty may designate in such proceeding and shall pay the
fees and expenses of such counsel related to such proceeding. Counterparty shall
not be liable for any settlement of any proceeding effected without its written
consent, but if settled with such consent or if there be a final judgment for
the plaintiff, Counterparty agrees to indemnify any Section 16 Indemnified
Person from and against any loss or liability by reason of such settlement or
judgment. Counterparty shall not, without the prior written consent of the
Section 16 Indemnified Person, effect any settlement of any pending or
threatened proceeding in respect of which any Section 16 Indemnified Person is
or could have been a party and indemnity could have been sought hereunder by
such Section 16 Indemnified Person, unless such settlement includes an
unconditional release of such Section 16 Indemnified Person from all liability
on claims that are the subject matter of such proceeding on terms reasonably
satisfactory to such Section 16 Indemnified Person. If the indemnification
provided for in this paragraph is unavailable to a Section 16 Indemnified Person
or insufficient in respect of any losses, claims, damages or liabilities
referred to therein, then Counterparty, in lieu of indemnifying such Section 16
Indemnified Person thereunder, shall contribute to the amount paid or payable by
such Section 16 Indemnified Person as a result of such losses, claims, damages
or liabilities. The remedies provided for in this paragraph are not exclusive
and shall not limit any rights or remedies that may otherwise be available to
any Section 16 Indemnified Person at law or in equity. The indemnity and
contribution agreements contained in this paragraph shall remain operative and
in full force and effect regardless of the termination of the Transaction.

Alternative Calculations and Dealer Payment on Early Termination and on Certain
Extraordinary Events. If Dealer owes Counterparty any amount in connection with
the Transaction pursuant to Sections 12.2, 12.3 (and “Consequences of Merger
Events” above), 12.6, 12.7 or 12.9 of the Equity Definitions (except in the case
of an Extraordinary Event that (x) is within Counterparty’s control or (y) as a
result of which the Shares have changed into cash) or pursuant to
Section 6(d)(ii) of the Agreement (except in the case of an Event of Default in
which Counterparty is the Defaulting Party or a Termination Event in which
Counterparty is the Affected Party, other than an Event of Default or a
Termination Event that resulted from an event or events outside Counterparty’s
control) (a “Dealer Payment Obligation”), Counterparty shall have the right, in
its sole discretion, to require Dealer to satisfy any such Dealer Payment
Obligation by delivery of Termination Delivery Units (as defined below) by
(A) giving irrevocable telephonic notice to Dealer, confirmed in writing within
one Scheduled Trading Day, between the hours of 9:00 a.m. and 4:00 p.m. New York
time on the business day following the Early Termination Date or other date the
transaction is terminated, as applicable (or, if later, on the business day
following the date on which Counterparty receives notice of an Early Termination
Date or other date on which the transaction is terminated, as applicable)
(“Notice of Dealer Termination Delivery”) and (B) remaking the representation
set forth under “No Material Non-Public Information” below on the date of such
notice; provided that if Counterparty does not validly so elect (or is not
permitted to elect) to require Dealer to satisfy its Dealer Payment Obligation
by delivery of Termination Delivery Units, Dealer shall satisfy its Dealer
Payment Obligation by delivery of Termination Delivery Units. Within a
commercially reasonable period of time following receipt of a Notice of Dealer
Termination

 

21



--------------------------------------------------------------------------------

Delivery or delivery by Dealer of notice of its election to satisfy the Dealer
Payment Obligation by delivery of Termination Delivery Units, Dealer shall
deliver to Counterparty a number of Termination Delivery Units having a cash
value equal to the amount of such Dealer Payment Obligation (as determined by
the Calculation Agent in a commercially reasonable manner). If the provisions
set forth in this paragraph are applicable, the provisions of Sections 9.8, 9.9
and 9.11 (modified as described above) of the Equity Definitions shall be
applicable, except that all references to “Shares” shall be read as references
to “Termination Delivery Units”. In addition, notwithstanding anything to the
contrary in the Equity Definitions, Dealer may, in whole or in part, deliver
securities comprising Termination Delivery Units in certificated form to
Counterparty in lieu of delivery through the Clearance System.

“Termination Delivery Unit” means one Share or, if the Shares have changed into
cash or any other property or the right to receive cash or any other property as
the result of an Insolvency, Nationalization or Merger Event, a unit consisting
of the number or amount of each type of property received by a holder of one
Share (without consideration of any requirement to pay cash or other
consideration in lieu of fractional amounts of any securities) in such
Insolvency, Nationalization or Merger Event, as determined by the Calculation
Agent. If such Insolvency, Nationalization or Merger Event involves a choice of
consideration to be received by holders, the Calculation Agent shall determine
the composition of such consideration in its sole discretion.

Regulation M. Counterparty is not on the date hereof engaged in a distribution,
as such term is used in Regulation M under the Exchange Act (“Regulation M”), of
any securities of Counterparty, other than a distribution meeting the
requirements of the exception set forth in Sections 101(b)(10) and 102(b)(7) of
Regulation M. Counterparty shall not, until the second Scheduled Trading Day
immediately following the Effective Date, engage in any such distribution.
During the 25 consecutive Trading Day (as defined in the Equity Definitions, as
modified herein) period commencing on, and including, the 27th “Scheduled
Trading Day” prior to the “Maturity Date” (or, if the Extended Conversion Period
applies to all Capped Note Hedging Units exercised on or after the 55th
“Scheduled Trading Day” immediately preceding the “Maturity Date”, during such
Extended Conversion Period) (such applicable period, the “Final Conversion
Period”), the Shares or securities that are convertible into, or exchangeable or
exercisable for, Shares, are not, and will not be, subject to a “restricted
period,” as such term is defined in Regulation M.

Rule 10b-18. On the Trade Date and on each day during the Final Conversion
Period, neither Counterparty nor any “affiliate” or “affiliated purchaser” (each
as defined in Rule 10b-18 under the Exchange Act (“Rule 10b-18”)) shall directly
or indirectly (including, without limitation, by means of any cash-settled or
other derivative instrument) purchase, offer to purchase, place any bid or limit
order that would effect a purchase of, or commence any tender offer relating to,
any Shares (or an equivalent interest, including a unit of beneficial interest
in a trust or limited partnership or a depository share) or any security
convertible into or exchangeable or exercisable for Shares.

No Material Non-Public Information. Counterparty represents and warrants to
Dealer that it is not aware of any material nonpublic information concerning
itself, the Shares or option contracts related to the Shares.

Right to Extend. Dealer may postpone any potential Exercise Date or Settlement
Date or postpone or extend any other date of valuation or delivery with respect
to some or all of the relevant Capped Note Hedging Units (in which event the
Calculation Agent shall make appropriate adjustments to the Settlement Amount
for such Capped Note Hedging Units), if Dealer determines, in its reasonable
discretion, that (a) a Regulatory Disruption has occurred or (b) such extension
is reasonably necessary or appropriate to (i) preserve Dealer’s commercially
reasonable hedging or hedge unwind activity hereunder in light of existing
liquidity conditions (it being understood that no such postponement shall be
permitted unless liquidity conditions are materially reduced from liquidity
conditions on the Trade Date) or (ii) enable Dealer to effect purchases of
Shares in connection with its commercially reasonable hedging, hedge unwind or
settlement activity hereunder in a manner that would, if Dealer were the Issuer
or an affiliated purchaser of the Issuer, be in compliance with applicable
legal, regulatory or self-regulatory requirements, or with related policies and
procedures applicable to Dealer consistently applied, on a non-discriminatory
basis, to transactions of the type of this Transaction. “Regulatory Disruption”
shall mean any event that Dealer determines, based on advice of counsel, makes
it advisable with regard to any legal, regulatory or self-regulatory
requirements or related policies and procedures (whether or not such policies or
procedures are imposed by law or have been voluntarily adopted by Dealer),
consistently applied on a non-discriminatory basis to transactions of the type
of the Transaction, for Dealer to refrain from or decrease any market activity
in connection with the Transaction.

 

22



--------------------------------------------------------------------------------

Transfer or Assignment. Counterparty may transfer any of its rights or
obligations under the Transaction without the prior written consent of Dealer
provided the following conditions are satisfied: (i) the receipt by Dealer of
opinions and documentation reasonably satisfactory to Dealer in connection with
such transfer, (ii) such transfer being effected on terms reasonably
satisfactory to Dealer with respect to any legal and regulatory requirements
relevant to Dealer, (iii) the transferee being a United States person (as
defined in the Code), (iv) that, in Dealer’s reasonable determination, Dealer
will not be required, as a result of such transfer, to pay the transferee an
amount under Section 2(d)(i)(4) of the Agreement greater than the amount, if
any, that Dealer would have been required to pay to Counterparty in the absence
of such transfer, (v) that, in Dealer’s reasonable determination, no Event of
Default, Potential Event of Default or Termination Event will occur as a result
of such transfer and (vi) that Counterparty will continue to be obligated to
provide notices hereunder relating to the Convertible Notes and will continue to
be obligated under the provisions set forth under “Disposition of Hedge Shares”
and “Repurchase Notices” herein. In addition, Dealer may transfer or assign all
or a portion of its Capped Note Hedging Units hereunder at any time without the
consent of Counterparty to any of its affiliates that is a 100% owned direct or
indirect subsidiary of Dealer’s ultimate parent company and has an equal or
better creditworthiness than Dealer (or its guarantor’s) or whose obligations
would be guaranteed by Dealer (or its guarantor); provided that, in Dealer’s
reasonable determination, Counterparty will not be required, as a result of such
transfer, to pay the transferee an amount under Section 2(d)(i)(4) of the
Agreement greater than the amount, if any, that Counterparty would have been
required to pay to Dealer in the absence of such transfer.

If, as determined in Dealer’s sole discretion, (a) at any time (1) the
Section 16 Equity Percentage exceeds 9%; (2) Dealer, Dealer Group (as defined
below) or any person whose ownership position would be aggregated with that of
Dealer or Dealer Group (Dealer, Dealer Group or any such person, a “Dealer
Person”) under any federal, state or local (including non-U.S.) laws, rules,
regulations or regulatory orders, or any organizational documents or contracts
of Counterparty that are, in each case, applicable to ownership of Shares
(“Applicable Restrictions”), owns, beneficially owns, constructively owns,
controls, holds the power to vote or otherwise meets a relevant definition of
ownership, or could be reasonably viewed as meeting any of the foregoing, in
excess of a number of Shares equal to (x) the number of Shares that would give
rise to reporting, registration, filing or notification obligations or other
requirements (including obtaining prior approval by a state, federal or non-U.S.
regulator) of a Dealer Person, or could result in an adverse effect on a Dealer
Person, under Applicable Restrictions, as determined by Dealer in its reasonable
discretion, and with respect to which such requirements have not been met or the
relevant approval has not been received minus (y) 1% of the number of Shares
outstanding on the date of determination; (3) Dealer or any “affiliate” or
“associate” of Dealer would own in excess of 13.5% of the outstanding Shares for
purposes of Section 203 of the Delaware General Corporation Law; or (4) at such
time as Counterparty is subject to the Federal Power Act, Dealer (including any
person subject to aggregation of Shares with Dealer) would own, beneficially
own, constructively own, control, hold the power to vote or otherwise meet a
relevant definition of ownership under the Federal Power Act in excess of a
number of Shares equal to 9.9% of the outstanding Shares (any such condition
described in clause (1), (2), (3) or (4) an “Excess Ownership Position”), and
(b) Dealer is unable, after commercially reasonable efforts, to effect a
transfer or assignment on pricing and terms and within a time period reasonably
acceptable to it of all or a portion of this Transaction pursuant to the
preceding paragraph such that an Excess Ownership Position no longer exists,
Dealer may designate any Scheduled Trading Day as an Early Termination Date with
respect to a portion (the “Terminated Portion”) of this Transaction, such that
an Excess Ownership Position no longer exists following such partial
termination. In the event that Dealer so designates an Early Termination Date
with respect to a portion of this Transaction, a payment shall be made pursuant
to Section 6 of the Agreement as if (i) an Early Termination Date had been
designated in respect of a Transaction having terms identical to this
Transaction and a Number of Capped Note Hedging Units equal to the Terminated
Portion, (ii) Counterparty shall be the sole Affected Party with respect to such
partial termination and (iii) such Transaction shall be the only Terminated
Transaction (and, for the avoidance of doubt, the provisions set forth under the
caption “Alternative Calculations and Dealer Payment on Early Termination and on
Certain Extraordinary Events” shall apply to any amount that is payable by
Dealer to Counterparty pursuant to this sentence). The “Section 16 Equity
Percentage” as of any day is the fraction, expressed as a percentage, (A) the
numerator of which is the number of Shares that Dealer and any of its affiliates
subject to aggregation with Dealer for purposes of the “beneficial ownership”
test under Section 13 of the Exchange Act and all persons who may form a “group”
(within the meaning of Rule 13d-5(b)(1) under the Exchange Act) with Dealer
(collectively, “Dealer Group”) “beneficially own” (within the meaning of
Section 13 of the Exchange Act) without duplication on such day (or to the
extent that the equivalent calculation under Section 16 of the Exchange Act and
the rules and regulations thereunder results in a higher number, such number)
and (B) the denominator of which is the number of Shares outstanding on such
day.

 

23



--------------------------------------------------------------------------------

Designation by Dealer. Notwithstanding any other provision in this Confirmation
to the contrary requiring or allowing Dealer to purchase, sell, receive or
deliver any shares or other securities to or from Counterparty, Dealer may
designate any of its affiliates to purchase, sell, receive or deliver such
shares or other securities and otherwise to perform Dealer’s obligations in
respect of the Transaction and any such designee may assume such obligations.
Dealer shall be discharged of its obligations to Counterparty solely to the
extent of any such performance.

Matters Related to Agent. Each party agrees and acknowledges that (i) Agent acts
solely as agent on a disclosed basis with respect to the Transaction, and
(ii) Agent has no obligation, by guaranty, endorsement or otherwise, with
respect to the obligations of either Counterparty or Dealer hereunder, either
with respect to the delivery of cash or Shares, either at the beginning or the
end of the Transaction. In this regard, each of Counterparty and Dealer
acknowledges and agrees to look solely to the other for performance hereunder,
and not to Agent.

Severability; Illegality. Notwithstanding anything to the contrary in the
Agreement, if compliance by either party with any provision of the Transaction
would be unenforceable or illegal, (a) the parties shall negotiate in good faith
to resolve such unenforceability or illegality in a manner that preserves the
economic benefits of the transactions contemplated hereby and (b) the other
provisions of the Transaction shall not be invalidated, but shall remain in full
force and effect.

Waiver of Jury Trial. EACH PARTY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY SUIT,
ACTION OR PROCEEDING RELATING TO THE TRANSACTION. EACH PARTY (I) CERTIFIES THAT
NO REPRESENTATIVE, AGENT OR ATTORNEY OF THE OTHER PARTY HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF SUCH A
SUIT, ACTION OR PROCEEDING, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(II) ACKNOWLEDGES THAT IT AND THE OTHER PARTY HAVE BEEN INDUCED TO ENTER INTO
THE TRANSACTION, AS APPLICABLE, BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS PROVIDED HEREIN.

Wall Street Transparency and Accountability Act. In connection with Section 739
of the Wall Street Transparency and Accountability Act of 2010 (“WSTAA”), the
parties hereby agree that neither the enactment of WSTAA or any regulation under
the WSTAA, nor any requirement under WSTAA or an amendment made by WSTAA, shall
limit or otherwise impair either party’s otherwise applicable rights to
terminate, renegotiate, modify, amend or supplement this Confirmation or the
Agreement, as applicable, arising from a termination event, force majeure,
illegality, increased costs, regulatory change or similar event under this
Confirmation, the Equity Definitions incorporated herein, or the Agreement
(including, but not limited to, rights arising from Change in Law, Hedging
Disruption, Increased Cost of Hedging, an Excess Ownership Position, or
Illegality (as defined in the Agreement)).

Agreements and Acknowledgements Regarding Hedging. Counterparty understands,
acknowledges and agrees that: (A) at any time on and prior to the Expiration
Date, Dealer and its affiliates may buy or sell Shares or other securities or
buy or sell options or futures contracts or enter into swaps or other derivative
securities in order to adjust its hedge position with respect to the
Transaction; (B) Dealer and its affiliates also may be active in the market for
Shares other than in connection with hedging activities in relation to the
Transaction; (C) Dealer shall make its own determination as to whether, when or
in what manner any hedging or market activities in securities of Issuer shall be
conducted and shall do so in a manner that it deems appropriate to hedge its
price and market risk with respect to the “Daily VWAP”; and (D) any market
activities of Dealer and its affiliates with respect to Shares may affect the
market price and volatility of Shares, as well as the “Daily VWAP”, each in a
manner that may be adverse to Counterparty.

Early Unwind. In the event the sale of the “Optional Notes” (as defined in the
Purchase Agreement dated as of January 21, 2015 between Counterparty and
Barclays Capital Inc., Goldman, Sachs & Co., Morgan Stanley & Co. LLC and
Macquarie Capital (USA) Inc. as representatives of the initial purchasers party
thereto) is not consummated with the initial purchasers thereof for any reason
by the close of business in New York on January 29, 2015 (or such later date as
agreed upon by the parties) (January 29, 2015 or such later date as agreed upon
being the “Early Unwind Date”), the Transaction shall automatically terminate
(the “Early Unwind”) on the Early Unwind

 

24



--------------------------------------------------------------------------------

Date and (a) the Transaction and all of the respective rights and obligations of
Dealer and Counterparty under the Transaction shall be cancelled and terminated
and (b) each party shall be released and discharged by the other party from and
agrees not to make any claim against the other party with respect to any
obligations or liabilities of the other party arising out of and to be performed
in connection with the Transaction either prior to or after the Early Unwind
Date. Dealer and Counterparty represent and acknowledge to the other that upon
an Early Unwind, all obligations with respect to the Transaction shall be deemed
fully and finally discharged.

Payment by Counterparty. In the event that, following payment of the Premium,
(i) an Early Termination Date occurs or is designated with respect to the
Transaction as a result of a Termination Event or an Event of Default (other
than an Event of Default arising under Section 5(a)(ii) or 5(a)(iv) of the
Agreement) and, as a result, Counterparty owes to Dealer an amount calculated
under Section 6(e) of the Agreement, or (ii) Counterparty owes to Dealer,
pursuant to Sections 12.2, 12.3, 12.6, 12.7 or Section 12.9 of the Equity
Definitions or otherwise under the Equity Definitions, an amount calculated
under Section 12.8 of the Equity Definitions, such amount shall be deemed to be
zero.

2013 EMIR Portfolio Reconciliation, Dispute Resolution and Disclosure Protocol:
The parties agree that the terms of the 2013 EMIR Portfolio Reconciliation,
Dispute Resolution and Disclosure Protocol published by ISDA on July 19, 2013
(“Protocol”) apply to the Agreement as if the parties had adhered to the
Protocol without amendment. In respect of the Attachment to the Protocol,
(i) the definition of “Adherence Letter” shall be deemed to be deleted and
references to “Adherence Letter” shall be deemed to be to this section (and
references to “such party’s Adherence Letter” and “its Adherence Letter” shall
be read accordingly), (ii) references to “adheres to the Protocol” shall be
deemed to be “enters into the Agreement”, (iii) references to “Protocol Covered
Agreement” shall be deemed to be references to the Agreement (and each “Protocol
Covered Agreement” shall be read accordingly), and (iv) references to
“Implementation Date” shall be deemed to be references to the date of the
Agreement. For the purposes of this section:

 

  (a) Dealer is a Portfolio Data Sending Entity and Counterparty is a Portfolio
Data Receiving Entity;

 

  (b) Dealer and Counterparty may use a Third Party Service Provider, and each
of Dealer and Counterparty consents to such use including the communication of
the relevant data in relation to Dealer and Counterparty to such Third Party
Service Provider for the purposes of the reconciliation services provided by
such entity;

 

  (c) The Local Business Days for such purposes in relation to Dealer are New
York, and in relation to Counterparty are New York;

 

  (d) The following are the applicable email addresses:

 

Portfolio Data:

Dealer: collateral.disputes@db.com; Counterparty: BWuebbels@sunedison.com;

Notice of discrepancy:

Dealer: collateral.disputes@db.com; Counterparty: BWuebbels@sunedison.com;

Dispute Notice:

Dealer: collateral.disputes@db.com Counterparty: BWuebbels@sunedison.com.

NFC Representation Protocol: The parties agree that the provisions set out in
the Attachment to the ISDA 2013 EMIR NFC Representation Protocol published by
ISDA on March 8, 2013 (the “NFC Representation Protocol”) shall apply to the
Agreement as if each party were an Adhering Party under the terms of the NFC
Representation Protocol. In respect of the Attachment to the Protocol, (i) the
definition of “Adherence Letter” shall be deemed to be deleted and references to
“Adherence Letter” shall be deemed to be to this section (and references to “the
relevant Adherence Letter” and “its Adherence Letter” shall be read
accordingly), (ii) references to “adheres to the

 

25



--------------------------------------------------------------------------------

Protocol” shall be deemed to be “enters into the Agreement”, (iii) references to
“Covered Master Agreement” shall be deemed to be references to the Agreement
(and each “Covered Master Agreement” shall be read accordingly), and
(iv) references to “Implementation Date” shall be deemed to be references to the
date of the Agreement. Counterparty confirms that it enters into the Agreement
as a party making the NFC Representation (as such term is defined in the NFC
Representation Protocol). Counterparty shall promptly notify Dealer of any
change to its status as a party making the NFC Representation.

Governing Law; Jurisdiction: THIS CONFIRMATION AND ANY CLAIM, CONTROVERSY OR
DISPUTE ARISING UNDER OR RELATED TO THIS CONFIRMATION SHALL BE GOVERNED BY THE
LAWS OF THE STATE OF NEW YORK. THE PARTIES HERETO IRREVOCABLY SUBMIT TO THE
EXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK AND THE UNITED
STATES COURT FOR THE SOUTHERN DISTRICT OF NEW YORK IN CONNECTION WITH ALL
MATTERS RELATING HERETO AND WAIVE ANY OBJECTION TO THE LAYING OF VENUE IN, AND
ANY CLAIM OF INCONVENIENT FORUM WITH RESPECT TO, THESE COURTS.

Amendment: This Confirmation and the Agreement may not be modified, amended or
supplemented, except in a written instrument signed by Counterparty and Dealer.

Tax Forms. Counterparty shall provide to Dealer a valid U.S. Internal Revenue
Service (“IRS”) Form W-9 on or before the date of execution of this Confirmation
and will promptly tender an updated IRS Form W-9 or applicable IRS Form W-8 if
the previously tendered IRS Form W-9 becomes incorrect as a result of a change
in facts or upon reasonable request of Dealer.

Certain Withholding Taxes. “Indemnifiable Tax” as defined in Section 14 of the
Agreement shall not include any (i) tax imposed on payments treated as dividends
from sources within the United States under Section 871(m) of the Code or any
regulations or official guidance issued thereunder (an “871(m) Withholding Tax”)
or (ii) tax imposed or collected pursuant to Sections 1471 through 1474 of the
Code, any current or future regulations or official interpretations thereof, any
agreement entered into pursuant to Section 1471(b) of the Code, or any fiscal or
regulatory legislation, rules or practices adopted pursuant to any
intergovernmental agreement entered into in connection with the implementation
of such Sections of the Code (a “FATCA Withholding Tax”). For the avoidance of
doubt, an 871(m) Withholding Tax or a FATCA Withholding Tax is a Tax the
deduction or withholding of which is required by applicable law for the purposes
of Section 2(d) of the Agreement.

Contact information. For purposes of the Agreement (unless otherwise specified
in the Agreement), the addresses for notice to the parties shall be:

(a) Counterparty

 

SunEdison, Inc.

501 Pearl Drive

St. Peters, MO 63376

Attention: Brian Wuebbels, EVP and Chief Financial Officer

Fax: (636) 474-5000

(b) Dealer

 

Deutsche Bank AG, London Branch

c/o Deutsche Bank Securities Inc.

60 Wall Street

New York, NY 10005

Attention:

Andrew Yaeger

Telephone:

(212) 250-2717

Email:

Andrew.Yaeger@db.com

 

26



--------------------------------------------------------------------------------

with a copy to:

Deutsche Bank AG, London Branch

c/o Deutsche Bank Securities Inc.

60 Wall Street

New York, New York 10005

Attention:

Eric Natelson

Telephone:

(212) 250-7099

Email:

Eric.Natelson@db.com

Payment information. For purposes of the Agreement (unless otherwise specified
in the Agreement), payment instructions for the parties shall be:

 

(a) Dealer Payment Instructions: To be provided by Dealer
(b) Account for delivery of Shares to Dealer: To be provided by Dealer
(c) Counterparty Payment Instructions: To be provided by Counterparty.

 

27



--------------------------------------------------------------------------------

This Confirmation may be executed in several counterparts, each of which shall
be deemed an original but all of which together shall constitute one and the
same instrument.

Counterparty hereby agrees (a) to check this Confirmation and (b) to confirm
that the foregoing correctly sets forth the terms of the Transaction by signing
in the space provided below and returning to Dealer a facsimile or electronic
version of the fully-executed Confirmation at +44 113 336 2009. Originals shall
be provided for your execution upon your request.

We are very pleased to have executed the Transaction with you and we look
forward to completing other transactions with you in the near future.

Very truly yours,

 

DEUTSCHE BANK AG, LONDON BRANCH

By:    

 

/s/ Lars Kestner

  Name: Lars Kestner   Title: Attorney in Fact

By:    

 

/s/ Michael Sanderson

  Name: Michael Sanderson   Title: Attorney in Fact

 

DEUTSCHE BANK SECURITIES INC.,

acting solely as Agent in connection with this Transaction

By:    

 

/s/ Lars Kestner

  Name: Lars Kestner   Title: Attorney in Fact

By:    

 

/s/ Michael Sanderson

  Name: Michael Sanderson   Title: Attorney in Fact



--------------------------------------------------------------------------------

Counterparty hereby agrees to, accepts and confirms the terms of the foregoing
as of the Trade Date.

 

SUNEDISON, INC.

By:

 

/s/ Brian Wuebbels

  Name: Brian Wuebbels   Title: EVP, CAO & CFO

 

29



--------------------------------------------------------------------------------

EXHIBIT 1

[Form of Notice of Exercise]

 

SunEdison, Inc. 501 Pearl Drive St. Peters, MO 63376

 

Deutsche Bank AG, London Branch

c/o Deutsche Bank Securities Inc.

60 Wall Street

New York, NY 10005

Attention:

Andrew Yaeger

Telephone:

(212) 250-2717

Email:

Andrew.Yaeger@db.com

with a copy to:

Deutsche Bank AG, London Branch

c/o Deutsche Bank Securities Inc.

60 Wall Street

New York, New York 10005

Attention:

Eric Natelson

Telephone:

(212) 250-7099

Email:

Eric.Natelson@db.com

[insert date]

NOTICE OF EXERCISE

Dear Sirs/Madams,

Reference is made to (i) the Confirmation (as amended or supplemented from time
to time, the “Confirmation”), dated as of January [    ], 2015, between Dealer
and Counterparty, in respect of that certain Capped Call Transaction (the
“Transaction”), relating to the shares of common stock of Counterparty, the
provisions opposite the captions “Notice of Exercise” in the Confirmation and
the following Exercise Date: [insert relevant Exercise Date].

Capitalized terms used and not otherwise defined in this notice shall have the
meanings given to them in the Confirmation.

In accordance with the Notice of Exercise provisions of the Confirmation
specified above, we hereby notify Dealer of the following irrevocable elections:

 

The number of Capped Note Hedging Units being exercised on such Exercise Date:

  [     ] 

[The scheduled commencement date of the “Conversion Period”:

  [     ]]1 

 

1  Include if applicable.



--------------------------------------------------------------------------------

The scheduled settlement date under the
Indenture for the Convertible Notes converted on the Conversion Date
corresponding to such Exercise Date:

     [     ]  The “Settlement Method” elected or deemed elected:      [    ]   
[The “Specified Dollar Amount”:      [    ]]2   

[If the following representation is not included, pursuant to clause
(iii) opposite the caption “Notice of Exercise” in the Confirmation, “Settlement
Method” shall be deemed to be “Combination Settlement” and the “Specified Dollar
Amount” shall be deemed to be USD 1,000, regardless of the above.]

[Counterparty represents and warrants to Dealer that as of the date first
written above, it is not aware of any material nonpublic information concerning
itself, the Shares or option contracts related to the Shares.]

Nothing in this notice shall be construed as a waiver of any rights we may have
under or with respect to the Transaction or the Confirmation. This notice shall
be governed by, and construed in accordance with, the laws of the State of New
York.

Yours faithfully,

 

SUNEDISON, INC.

By:

 

 

Name: Title:

 

2  Include in the case of “Combination Settlement”.

 

2